DETAILED ACTION
Claims 1, 3-9, and 11-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The clean disclosure submitted on June 2, 2022, is objected to for the following:
On page 4, “[0030]” appears despite being struck through in the marked-up copy.
In paragraph [00243], line 1, replace “2456A and B” with --2546A and B--.
In paragraph [00253], 2nd to last line, insert --factor-- before “field 2562B”.
In paragraph [00257], applicant replaced 2550 with 2554.  Why is 2554 used when the same paragraph previously uses 2558 to identify what is presumably the same field?  Number 2554 is associated with a BETA field.
In paragraph [00260], last line, insert --factor-- before “field”.  This amendment was made on October 2, 2020, but has been removed without indication.
In paragraph [00270], applicant replaced 2550 with 2554.  Why is 2554 used when the same paragraph previously uses 2559A to identify what is presumably the same field?  Number 2554 is associated with a BETA field.
In paragraph [00272], last line, insert --factor-- before “field 2562B”.  This amendment was made on October 2, 2020, but has been removed without indication.
Paragraph [00297] does not reflect changes made to the same paragraph on October 2, 2020.  Some language was reverted back to the original language without appropriate markings (37 CFR 1.121).
In paragraph [00297], the examiner is confused as to what scale field is being referred to.  Applicant now associates the scale field of the SIB byte with field 2560.  Isn’t this paragraph discussing the scale (SS) field 2652 of the SIB byte?
Paragraph [0322] does not reflect changes made to the same paragraph on October 2, 2020.  Some language was reverted back to the original language without appropriate markings (37 CFR 1.121).
In paragraph [00365], line 7, insert --to-- before “itself” for improved grammar (see claim 1, which was fixed in such a manner).
In paragraph [00365], last line, insert --the-- before “execution”, as claim 1 was amended.  This gives proper basis to the execution circuity in, e.g. paragraphs [00372]-[00373].
In paragraph [00368], replace “source vectors” with --source vector--, as was done in claim 4.
In paragraph [00370], insert --one of more-- prior to “comparison”, as was done in claim 6.
In paragraph [00373], line 2, insert --values-- after “index”.
Where paragraphs [00374]-[00504] include similar language as paragraphs [00365]-[00373] (and the claims in general), please similarly correct as recommended above.
Appropriate correction is required.
A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because there have been a significant number of amendments (more of which are needed), deletion of at least one paragraph, and amendments that are not properly indicated with underline/strike-through, among other issues.  Thus, to reduce chance for confusion at printing, a substitute specification is appropriate.
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2650 and 2652, both of which appear in paragraph [00297] on October 2, 2020, but has since been removed without indication.
The replacement FIGs are objected to under 37 CFR 1.84(u)(1) because they do not appear in order.  That is, FIGs.27-35 appear at the end (after FIG.42) instead of in their numbered order.  Applicant needs to submit a full set of replacement drawings in the proper order.
FIGs.27-31 and 34-35 submitted on October 2, 2020, and FIGs.32-33 submitted on March 29, 2021, are objected to for failing to comply with 37 CFR 1.84(a)(1) and 37 CFR 1.84(l), which requires the drawings be in black, and that all drawings be made by a process which will give them satisfactory reproduction characteristics.  Every line, number, and letter must be durable, clean, solid black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.  The weight of all lines and letters must be heavy enough to permit adequate reproduction.  This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  The drawings are pixelated because applicant did not use black (RGB = 000), despite the drawings appearing black to the naked eye.  This has been confirmed by the examiner through use of an Adobe color inspection tool on applicant’s submitted pdf file.  When black is not used, the dithering used to convert applicant's grayscale image to black and white will add white pixels to try to estimate applicant's "gray" color, and the final drawings may not print properly.  Therefore, applicant must be sure to use only black and white.  Applicant may perform the following process to correct the color content:

1.	Open the drawings PDF file with Adobe Acrobat Pro DC (a similar Adobe product may work, but the examiner has only tested this in Adobe Acrobat Pro DC);
2.	Click “File” and then click “Print”;
3.	Select “Adobe PDF” as the printer.  If not available, “Microsoft Print to PDF” may also work, though this has not been tested.  If neither option is available, this process may not be applicable, and applicant should try to find an alternate way to print in only black and white.
4.	Uncheck “Print in grayscale (black and white)”;
5.	Uncheck “Save ink/toner”;
6.	Click “Advanced”;
7.	Under “Color Management”, for the “Color Profile” field, select “Black & White” near the bottom of the list.  The examiner also had “Treat grays as K-only grays” checked, and “Preserve Black” checked.
8.	Click “OK” and then click “Print”.  The resulting PDF should comprise only black and white drawings.  Please review the final drawings for potential unintended consequences of this process.
NOTE: The examiner notes that this particular process is customized to this particular set of drawings.  It may not work on other sets of drawings in other applications.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections/Comments
In claims 1 and 4-5, applicant changed some instances of “source vector” to --single source vector--.  Did applicant purposely not amend all instances?  If not, please insert --single-- where appropriate for consistency.
Claim 6 is objected to because of the following informalities:
Replace “comparison” with --comparisons-- to match claim 1.
Claim 14 is objected to because of the following informalities:
Replace “comparison” with --comparisons-- to match claim 9.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gueron et al., U.S. Patent Application Publication No. 2015/0277912 A1 (herein referred to as Gueron), in view of Mohamed, U.S. Patent Application Publication No. 2008/0104374 A1, and the examiner’s taking of Official Notice.
Referring to claim 1, Gueron has taught a processor (FIG.1, processor 100) comprising:
a) decode circuitry (FIG.1, decoder 104) to decode an instance of a single instruction (FIG.1, instruction 102, which may be the “single source sort indexes and data elements” instruction of FIG.4 and paragraph [0056]), the instance of the single instruction to include a first field to identify a location of a single source vector (see FIGs.1 and 4, and paragraphs [0042] and [0057]; the instruction would include a first field to identify only a location 110 of source vector 410.  Location 110 may be a register (as shown in FIG.1), memory location, or other storage location), a second field to identify a location of a destination vector (see FIGs.1 and 4, and paragraphs [0042] and [0059]; the instruction would include a second field to identify a location 116 of destination vector 416.  Location 116 may be a register (as shown in FIG.1), memory location, or other storage location), and an opcode to indicate to execution circuitry to execute the decoded instruction (the instruction of FIG.4 has an inherent “single source sort indexes and data elements” opcode) to sort values of the source vector and store a result of the sort in the destination vector (see FIG.4 and note the values from source 410 are sorted and stored as destination vector 416); and
b) the execution circuitry to execute the decoded instruction as indicated by the opcode (see FIG.1, execution unit 106).
c) Gueron has also taught generating, per each element of the source vector, an index value (see FIG.4; note generation of index values 414, one for each element of the source vector 410).
d) Gueron has not explicitly taught (is silent with respect to) the generating using one or more comparisons of the element to itself and to other data elements of the single source vector.  However, Mohamed, in FIG.14, has taught a hardware sorter that generates the same type of index values 1410, one for each of multiple source elements 102, using multiple comparisons of an element to itself and to other elements (for instance, at the top left, 18 is compared to itself.  Below that, 18 is compared to remaining elements -11, 21, 18, 3, etc.  This occurs for each element in a matrix of comparators).  Since Gueron and Mohamed generate index values of the same type, Mohamed’s sorter is usable in Gueron to arrive at the expected result.  As explained in paragraph [0002], this sorter provides for fast hardware sorting that is useful in a variety of environments.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gueron for performing the generating using one or more comparisons of the element to itself and to other data elements of the single source vector.
e) Gueron is also silent with respect to wherein a type of comparison to be performed for the generation of an index value is set by one of the opcode and an immediate.  However, note that Mohamed’s sorter can be used with different types of comparisons.  See FIG.14, and note the top operation, which is a greater-than comparison.  FIG.13 also shows it can do a less-than operation.  The greater-than and less-than operations allows for sorting in increased and decreased order (see paragraph [0041]).  For instance, sorting in the order opposite that shown in FIG.14 would be performed by indicating a less-than operation, and counting the number of 1s below the diagonal in output 1402.  The examiner notes that such a sorter would provide Gueron the ability to perform multiple comparison/sorting operations with tie-break functionality.  In addition, it is known in the art to distinguish operations (including types of comparisons) via opcode or immediate fields of an instruction.  This would allow Gueron’s instruction to directly control the sorter as opposed to having to look in a separate mode register, or to retrieve data from a general purpose registers.  Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Gueron such that a type of comparison to be performed for the generation of an index value is set by one of the opcode and an immediate.  This would allow, for instance, targeted comparison/sorting operation.  For instance, one could perform a greater-than operation (using a greater-than opcode/immediate) to sort in one direction, and a less-than operation (using a less-than opcode/immediate) to sort in the opposite direction. 
f) Gueron has also not explicitly taught permuting the values of the elements of the single source vector based upon the index values for the elements.  Instead, with respect to the operation of FIG.4, Gueron discusses storing the index values, and permuting the source values, but not necessarily permuting based upon the index values for the elements.  However, in paragraph [0053], Gueron sets forth that when a different instruction (that in FIG.3) stores only index values (and not sorted source values), a subsequent permutation instruction uses those index values to store sorted source values.  Thus, Gueron teaches permuting based on the index values.  One would expect the permutation to work the same regardless of whether it is performed on its own (following the instruction of FIG.3), or as part of a combined operation (performed by the instruction of FIG.4).  Even if this wasn’t strongly implied by Gueron, the examiner notes that this is a trivial implementation that would have been obvious to try to realize the desired result.  It is a predictable solution with an expectation of success (because paragraph [0053] indicates the solution works).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gueron for permuting the values of the elements of the single source vector based upon the index values for the elements when executing the instruction of FIG.4.
Referring to claim 3, Gueron, as modified, has taught the processor of claim 1, but has not taught wherein the processor is a graphics processing unit (GPU) that supports ray tracing.  However, Gueron has taught that the processor could be a graphics processor (see at least paragraph [0037]).  Ray tracing is a known concept in the art for rendering graphics by taking into account paths of light and how they interact with other objects.  It allows for a high degree of virtual realism compared to other rendering techniques.  In addition, ray tracing is known to use sorting to improve data locality and performance.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gueron such that the processor is a graphics processing unit (GPU) that supports ray tracing.
Referring to claim 4, Gueron, as modified, has taught the processor of claim 1, wherein the locations of the destination vector and the source vector are vector registers (see FIG.1, which shows the vectors in packed registers, and paragraph [0042]).
Referring to claim 5, Gueron, as modified, has taught the processor of claim 1, wherein the location of the destination vector is a vector register (see FIG.1, which shows the destination vector 116 in a packed/vector register) and the location of the source vector is at least one location in memory (see paragraph [0042].  Instead of a register, as shown in FIG.1, source 110 could be stored in a memory location).
Referring to claim 6, Gueron, as modified, has taught the processor of claim 1, wherein the type of comparison is one of equal to, greater than (see FIG.14 of Mohamed, and note that comparison 1404 involves a greater-than (XJ > XI) comparison), greater than or equal to, less than, and less than or equal to.
Referring to claim 7, Gueron, as modified, has taught the processor of claim 1, wherein to break ties between comparison results, the execution circuitry is to perform a first comparison between elements and a second comparison between elements (see FIG.14 of Mohamed, and note that a greater-than comparison (1404) is first performed between elements, and because there are ties in the comparison results 1406 (e.g. there are three 4s and two 1s), a second comparison (equal-to) 1402 is performed to break the tie and realize the final indexes 1408. 
Referring to claim 8, Gueron, as modified, has taught the processor of claim 1, wherein the execution circuitry comprises matrix operations circuitry (see Mohamed, FIG.14, which makes use of a comparator matrix to perform the comparisons (see paragraph [0038]).
Claims 9 and 11-13 are respectively rejected for similar reasons as claims 1 and 3-5.
Claim 14 is rejected for similar reasons found in claims 1 and 7.
Claim 15 is rejected for similar reasons found in claims 1 and 8.

Claims 9 and 12-14 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Gueron.
Referring to claim 9, Gueron has taught a processor (FIG.1, processor 100) comprising:
a) decode circuitry (FIG.1, decoder 104) to decode an instruction (FIG.1, instruction 102, which may be the “single source sort indexes” instruction of FIG.3 (and paragraph [0048]), or the “single source sort indexes and data elements” instruction of FIG.4 (and paragraph [0056])), the instruction to include a first field to identify a location of a source vector (see FIG.1 and FIG.3 (or FIG.4), field 310 (or 410), and paragraphs [0042] and [0048] (or [0057]); the instruction would include a first field to identify a location 110 of source vector 310 (or 410).  Location 110 may be a register (as shown in FIG.1), memory location, or other storage location), a second field to identify a location of a destination vector (see FIG.1 and FIG.3 (or FIG.4), and paragraphs [0042] and [0050] (or [0058]); the instruction would include a second field to identify a location 114 of destination vector 314 (or 414).  Location 114 may be a register (as shown in FIG.1), memory location, or other storage location), and an opcode to indicate to execution circuitry to execute the decoded instruction (the instruction of FIG.3 (or FIG.4) has an inherent opcode to control the execution circuitry in the desired manner) to sort values of the source vector and store a result of the sort in the destination vector by generating, per each element of the source vector, an index value (see FIG.3 (or FIG.4).  An index is generated for each source element and stored in the destination.  From paragraph [0044], this is done by sort circuitry/logic such as a compare and swap chain.  To sort values, inherent comparisons must be performed to determine the order of any two given values), wherein a type of comparison to be performed for the generation of an index value is set by one of the opcode and an immediate (as discussed above, the instruction of FIG.3 (or FIG.4) causes an inherent comparison to create sorted indices/elements (under a first interpretation, this is the type of comparison is that designed to be performed in response to this instruction).  Thus, the opcode of this instruction sets the type of comparison to be performed as the type used for creating sorted indices/elements); and
b) the execution circuitry to execute the decoded instruction as indicated by the opcode (see FIG.1, execution unit 106).
c) Gueron has not explicitly taught permuting the values of the elements of the source vector into the destination vector based upon the index values for the elements.  Instead, with respect to the operation of FIG.4, Gueron discusses storing the index values, and permuting the source values, but not necessarily permuting based upon the index values for the elements.  However, in paragraph [0053], Gueron sets forth that when a different instruction (that in FIG.3) stores only index values (and not sorted source values), a subsequent permutation instruction uses those index values to store sorted source values.  Thus, Gueron teaches permuting based on the index values.  One would expect the permutation to work the same regardless of whether it is performed on its own (following the instruction of FIG.3), or as part of a combined operation (performed by the instruction of FIG.4).  Even if this wasn’t strongly implied by Gueron, the examiner notes that this is a trivial implementation that would have been obvious to try to realize the desired result.  It is a predictable solution with an expectation of success (because paragraph [0053] indicates the solution works).  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gueron for permuting the values of the elements of the source vector into the destination vector based upon the index values for the elements when executing the instruction of FIG.4. 
Claims 12-13 are respectively rejected for similar reasons as claims 4-5.
Referring to claim 14, Gueron, as modified, has taught the processor of claim 9, wherein the type of at least one of the one or more comparisons is one of equal to, greater than, greater than or equal to, less than, and less than or equal to (this is inherent.  Any system that sorts must have logic to perform at least one of the comparison types.  The system cannot sort without determining values relative to one another).

Claims 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gueron in view of the examiner’s taking of Official Notice.
Claim 11 is rejected for similar reasons as claim 3.
Referring to claim 15, Gueron, as modified, has taught the processor of claim 9, but, based on the interpretation taken for the alternative rejection of claim 9, has not taught wherein the execution circuitry comprises matrix operations circuitry, when interpreted to perform operations on matrices.  However, such circuitry is known in the art to carry out well known matrix math operations such as matrix multiplication, matrix addition, etc.  As a result, in order to make Gueron useful for matrix mathematics, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gueron such that the execution circuitry comprises matrix operations circuitry for performing operations on matrices.
Claim 17 is rejected for similar reasons as claim 3.

Response to Arguments
On page 5 of applicant’s response, applicant notes that no amendments are made to paragraphs [00365]-[00504], as there is no requirement for the specification to recite the claims verbatim.  Applicant also states that they have no interest in potentially adding new matter to the specification by amending these examples.
The examiner’s objection is maintained.  The examiner is not requiring that applicant amend the specification to set forth the claim language verbatim.  The examiner is asking that applicant clean up mistakes in these paragraphs that affect clarity.  The examiner has now partially expanded the blanket objection and provided detailed objections for paragraphs [00365]-[00373].  Applicant should also make corrections in the remaining paragraphs through [00504] where similar issues exist.  Further, the examiner does not understand the concern with new matter.  Applicant has already fixed these issues in the claims and has received no new matter rejection.  Thus, how would it be new matter to make the same changes to the specification?

On page 5 of applicant’s response, applicant notes that the CFR does not require that the views be in sheet order.
The examiner disagrees and the objection is maintained.  37 CFR 1.84(u)(1) states “The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).”  Applicant’s original drawings were in order.  This is proof that consecutively numbering the drawings in the order they appear is possible.  When the drawings are in order, they are easier/quicker to review.  Printing them out of order would only slow the reader down. 

On page 7 of applicant’s response, applicant argues that Mohamed‘s sorter requires two sources, not a single source, and cites, as evidence of this, paragraph [0023], which refers to Ith and Jth registers.
The examiner respectfully disagrees.  Only a single source is specified in Mohamed and it is compared against itself, e.g. see FIG.14, and note that the same single source vector appears to the left and above the matrix 1404.  As shown in FIG.13, there is an Ith and Jth register to each store one number of an array (paragraph [0022]).  Thus, FIGs.13-14 together teach that the comparator at 0,0 in matrix 1404, for example, would compare the data in the Ith = 0 row and Jth = 0 column, i.e., 18 and 18 would be compared.  Again, 18 and 18 and every other number being compared is from the same single source.
The examiner additionally notes that claim 9 does not recite a single source vector, so even if this argument were convincing, it would not apply to claim 9.  Further, the examiner notes that claim 1, as worded, does not preclude a second source from existing.  However, these points are not particularly relevant at this time because only a single source is specified by the prior art instruction, and that single source would be compared against itself using the sorter of Mohamed, as illustrated.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183